This appeal is from a judgment of the county court of Nowata county, rendered on the 21st day of April, 1915, upon a verdict convicting George Tolliver, the defendant, of unlawfully transporting and conveying two quarts and two half pints of whiskey from a designated point in the city of Nowata to another place in said city, and assessing his punishment at imprisonment in the county jail for a period of 90 days and a fine of $225.
The undisputed facts, as testified to by five witnesses for the state, are that the defendant conveyed the whiskey as charged. There was no testimony offered on the part of the defense. There are but two assignments of error relied upon for a reversal of the judgment: Insufficiency of the evidence to support the verdict; and an alleged erroneous instruction. Both are destitute of merit. The evidence is conclusive of the defendant's guilt, and the record shows that he had a fair and impartial trial, and that no error prejudicial to his rights was committed. It follows that the judgment should be, and the same is hereby, affirmed.
ARMSTRONG, J., concurs. *Page 54